17‐0361 
     Marcel Fashions Grp., Inc. v. Lucky Brand Dungarees, Inc., et al. 

 1

 2                                    In the
 3             United States Court of Appeals
 4                        For the Second Circuit
 5                                 ________ 
 6                                        
 7                            AUGUST TERM, 2017 
 8                                        
 9                        ARGUED: OCTOBER 12, 2017  
10                         DECIDED: AUGUST 2, 2018 
11                                        
12                              No. 17‐0361‐cv 
13                                        
14                      MARCEL FASHIONS GROUP, INC., 
15                            Plaintiff‐Appellant, 
16                                        
17                                      v. 
18                                        
19    LUCKY BRAND DUNGAREES, INC., LUCKY BRAND DUNGAREES STORES, 
20    INC., LEONARD GREEN & PARTNERS, L.P., LUCKY BRAND, LLC, LUCKY 
21            BRAND DUNGAREES STORES, LLC, KATE SPADE & CO., 
22                           Defendants‐Appellees, 
23                                        
24             LIZ CLAIBORNE, INC., LBD ACQUISITION CO., LLC, 
25                                Defendants. 
26                                 ________ 
27                                        
28               Appeal from the United States District Court 
29                  for the Southern District of New York. 
30               No. 11‐cv‐05523 – Laura Taylor Swain, Judge. 
31                                 ________ 
32                                        
33   Before: WINTER, WALKER, AND POOLER, Circuit Judges. 
34                                 ________ 
     2                                                                No. 17‐0361

 1          Plaintiff‐Appellant Marcel Fashions Group, Inc. (“Marcel”) and 

 2   Defendants‐Appellees  Lucky  Brand  Dungarees,  Inc.  and  affiliates 

 3   (“Lucky  Brand”),  competitors  in  the  apparel  industry,  have  been 

 4   hotly  contesting  their  respective  rights  as  to  certain  trademarks  for 

 5   nearly  two  decades.  In  this  latest  round,  Marcel  sues  under  the 

 6   Lanham Act, alleging that Lucky Brand is infringing on Marcel’s “Get 

 7   Lucky” trademark through its use of “Lucky” on its merchandise, and 

 8   that Lucky Brand does so in violation of an injunction entered in an 

 9   earlier  action  between  the  parties.    The  district  court  dismissed  the 

10   action,  concluding  that  Marcel  released  its  claims  through  a  2003 

11   settlement  agreement  that  resolved  an  earlier  substantially  similar 

12   litigation between the parties.  We conclude that the district court did 

13   so in error because res judicata precludes Lucky Brand from raising its 

14   release defense in this action.  To arrive at that result, we determine 

15   that  under  certain  conditions  parties  may  be  barred  by  claim 

16   preclusion from litigating defenses that they could have asserted in 

17   an  earlier  action,  and  that  the  conditions  in  this  case  warrant 

18   application of that defense preclusion principle.   

19          Consequently,  we  VACATE  the  judgment  entered  by  the 

20   district court and REMAND for further proceedings. 

21                                   ________ 
22                                        
23                        ROBERT  L.  GREENER,  Law  Office  of  Robert  L. 
24                        Greener, New York, NY, for Plaintiff‐Appellant. 
     3                                                                No. 17‐0361

 1                        DALE  M.  CENDALI,  Kirkland  &  Ellis  LLP,  New 
 2                        York,  NY  (Claudia  Ray,  Mary  C.  Mazzello, 
 3                        Kirkland  &  Ellis  LLP,  New  York,  NY;  P.  Daniel 
 4                        Bond,  Kirkland  &  Ellis  LLP,  Chicago,  IL,  on  the 
 5                        brief), for Defendants‐Appellees. 

 6                                     ________ 
 7    
 8   JOHN M. WALKER, JR., Circuit Judge: 

 9          Plaintiff‐Appellant Marcel Fashions Group, Inc. (“Marcel”) and 

10   Defendants‐Appellees  Lucky  Brand  Dungarees,  Inc.  and  affiliates 

11   (“Lucky  Brand”),  competitors  in  the  apparel  industry,  have  been 

12   hotly  contesting  their  respective  rights  as  to  certain  trademarks  for 

13   nearly  two  decades.  In  this  latest  round,  Marcel  sues  under  the 

14   Lanham Act, alleging that Lucky Brand is infringing on Marcel’s “Get 

15   Lucky” trademark through its use of “Lucky” on its merchandise, and 

16   that Lucky Brand does so in violation of an injunction entered in an 

17   earlier  action  between  the  parties.    The  district  court  dismissed  the 

18   action,  concluding  that  Marcel  released  its  claims  through  a  2003 

19   settlement  agreement  that  resolved  an  earlier  substantially  similar 

20   litigation between the parties.  We conclude that the district court did 

21   so in error because res judicata precludes Lucky Brand from raising its 

22   release defense in this action.  To arrive at that result, we determine 

23   that  under  certain  conditions  parties  may  be  barred  by  claim 

24   preclusion from litigating defenses that they could have asserted in 

25   an  earlier  action,  and  that  the  conditions  in  this  case  warrant 
     4                                                                        No. 17‐0361

 1   application of that defense preclusion1 principle.  Consequently, we 

 2   vacate  the  judgment  entered  by  the  district  court  and  remand  for 

 3   further proceedings. 

 4                                              I. 

 5            In a previous opinion vacating the entry of summary judgment 

 6   dismissing the claims in Marcel’s initial complaint, we discussed in 

 7   detail the claims at issue in this case, as well as the parties’ relevant 

 8   history  of  litigation.    Marcel  Fashions  Grp.,  Inc.  v.  Lucky  Brand 

 9   Dungarees, Inc., 779 F.3d 102, 105–07 (2d Cir. 2015) (“Marcel I”).  We 

10   reiterate  that  discussion  here  to  the  extent  necessary  to  frame  the 

11   issues relevant to an assessment of Lucky Brand’s release defense.2 

12            The  2001  Action.    The  settlement  agreement  through  which 

13   Lucky Brand in this action asserts Marcel released its claims resolved 

14   a  2001  suit  in  which  Marcel  sued  Lucky  Brand  for  its  alleged 

15   infringement of Marcel’s “Get Lucky” mark (the “2001 Action”).  See 

16   Marcel  I,  779  F.3d  at  105.    The  agreement  provided  that,  inter  alia, 


            Throughout this opinion we use the term “defense preclusion” to refer to the 
          1

     preclusion of litigation defenses (such as those enumerated in Fed. R. Civ. P. 8(c)), 
     a principle we view as consistent with claim preclusion.  We do not use the term 
     to  refer  to  the  use  of  preclusion  of  or  by  a  party  defendant,  although  a 
     counterclaiming  defendant  may  assert  defense  preclusion  (as  we  use  the  term 
     here) to preclude a plaintiff’s defense to the counterclaim. 
           These facts derive principally from the second amended complaint and we 
          2

     accept them as true.  See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 572 (2007).  Certain 
     other  facts  derive  from  the  records  and  decisions  in  the  previous  litigations 
     between the parties, of which we may take judicial notice.  See Staehr v. Hartford 
     Fin. Servs. Grp., Inc., 547 F.3d 406, 424 (2d Cir. 2008) [PWH, DAL, McMahon]. 
     5                                                                     No. 17‐0361

 1   Lucky Brand would “desist henceforth from use of ‘Get Lucky,’” and, 

 2   pertinent  to  this  appeal,  Marcel  agreed,  through  Section  8(e)  of  the 

 3   agreement, to release certain claims it might have in the future arising 

 4   out of its trademarks: 

 5                 Marcel  hereby  forever  and  fully  remises, 
 6                 releases, acquits, and discharges Defendants 
 7                 [Lucky Brand] . . . from any and all actions, 
 8                 causes  of  action,  suits  .  .  .  or  relief  of  any 
 9                 nature  whatsoever,  whether  known  or 
10                 unknown,  foreseen  or  unforeseen  .  .  .  that 
11                 Marcel ever had, now has or hereafter can, 
12                 shall  or  may  have,  by  reason  of  or  arising 
13                 out of any matter, cause or event occurring 
14                 on or prior to the date hereof, including, but 
15                 not limited to . . . any and all claims arising 
16                 out  of  or  in  any  way  relating  to  Lucky 
17                 Brand’s rights to use, license and/or register 
18                 the trademark LUCKY BRAND and/or any 
19                 other  trademarks,  trade  names,  brands, 
20                 advertising  slogans  or  tag  lines  owned, 
21                 registered  and/or  used  by  Lucky  Brand.  .  .  
22                 as of the date of this Agreement.  No claims 
23                 of any kind are reserved. 

24   App’x 85–86 (the “Release”).  Marcel and Lucky Brand’s views have 

25   been  consistently  at  odds  on  the  scope  of  the  Release.    Marcel 

26   contends that it only released claims as to infringement that occurred 

27   prior  to  the  2003  execution  of  the  agreement.    Lucky  Brand,  for  its 

28   part,  contends  that  the  Release  is  far  broader,  releasing  any  claim 

29   Marcel may have in the future in relation to any trademark registered 

30   prior  to  the  execution  of  the  agreement.    The  distinction  is  vital.  
     6                                                                No. 17‐0361

 1   Because  each  of  Marcel’s  claims  in  this  action  ultimately  allege  a 

 2   misappropriation  of  a  mark  registered  before  2003,  the  latter 

 3   interpretation would bar Marcel’s claims, but the former would not. 

 4          The 2005 Action.  Due at least in part to the parties’ conflicting 

 5   views  on  the  breadth  of  the  Release,  further  litigation  followed  the 

 6   parties’  settlement  of  the  2001  Action.    Specifically,  in  2005,  Lucky 

 7   Brand sued Marcel over Marcel’s issuance of a license for use of the 

 8   “Get  Lucky”  mark  and  Marcel  counterclaimed  with  infringement 

 9   claims  of  its  own  while  also  contending  that  Lucky  Brand’s  use  of 

10   “Get  Lucky”  violated  the  2003  settlement  agreement  (the  “2005 

11   Action”).  See Marcel I, 779 F.3d at 105–06.   

12          Early in the 2005 Action, Lucky Brand tested its theory that the 

13   Release  broadly  barred  Marcel’s  infringement  claims.    Specifically, 

14   Lucky Brand argued that, because the marks at issue were registered 

15   prior to the settlement agreement, Marcel released any claim alleging 

16   infringement of those marks.  Lucky Brand moved to dismiss on this 

17   theory,  arguing  that  Marcel’s  infringement  counterclaims  were 

18   barred by the terms of the Release.  App’x 225–27.  Marcel opposed 

19   the motion, arguing, as it does here, that the Release does not bar any 

20   claims as to infringing uses occurring after execution of the settlement 

21   agreement.  See No. 05‐cv‐06757, Dkt. No. 49 at 8–9 (S.D.N.Y. Oct. 26, 

22   2005).    The  district  court  denied  the  motion  in  relevant  part, 

23   effectively  concluding  that  it  was  premature  to  determine  which 
     7                                                                  No. 17‐0361

 1   claims in that action, if any, were subject to the Release.  See App’x 

 2   257–58.    The  district  court  stated,  however,  that  Lucky  Brand  was 

 3   “free  to  raise  the  issue  .  .  .  again  after  the  record  is  more  fully 

 4   developed, including further development of the nature and use of 

 5   the  post‐2003  marks.”    App’x  257–58.    Heeding  the  district  court’s 

 6   instruction,  Lucky  Brand  again  raised  the  Release  in  its  answer, 

 7   asserting  as  an  affirmative  defense  that  the  “Settlement  Agreement 

 8   bars [Marcel’s] Counterclaims.”  No. 05‐cv‐06757, Dkt. No. 67 ¶ 100 

 9   (S.D.N.Y. Jan. 2, 2007).   

10          Despite relying on the release argument as part of its motion to 

11   dismiss and in its answer, however, Lucky Brand never again asserted 

12   a  release  defense  in  the  2005  Action.    It  was  not  for  want  of 

13   opportunity.    The  parties  engaged  in  extensive  summary  judgment 

14   proceedings, substantial pre‐trial motion practice, and a lengthy jury 

15   trial during which the release defense could have been asserted, but 

16   was not.  And, without any argument to the jury by Lucky Brand that 

17   the  Release  barred  Marcel’s  counterclaims  as  to  infringement  of  its 

18   “Get  Lucky”  mark,  the  jury  found  in  favor  of  Marcel  on  its 

19   counterclaim that Lucky Brand infringed that mark.  See Marcel I, 779 

20   F.3d  at  106.    The  district  court  thereafter  entered  an  injunction 

21   prohibiting Lucky Brand’s use of the “Get Lucky” mark, and entered 

22   a  declaration  that  the  “Lucky  Brand  Parties  infringed  Marcel 

23   Fashion’s  GET  LUCKY  trademark  .  .  .  by  using  GET  LUCKY,  the 
     8                                                                No. 17‐0361

 1   LUCKY BRAND trademarks, and any other trademarks including the 

 2   word ‘Lucky’ after May 2003.” Id. 

 3          The Instant Action.  Lucky Brand did not appeal the judgment 

 4   in the 2005 Action, but the parties’ dispute over use of the relevant 

 5   marks  continued.    In  2011,  relying  on  the  broad  language  of  the 

 6   court’s  injunction  in  the  2005  Action,  Marcel  filed  the  instant  suit, 

 7   seeking relief for Lucky Brand’s alleged continued use of the “Lucky 

 8   Brand” mark following that injunction.  See id. at 106–07.  Consistent 

 9   with its non‐assertion of the Release before the jury in the 2005 Action, 

10   however,  Lucky  Brand  did  not  assert  a  release  defense  in  the  early 

11   stages of the instant action.  Lucky Brand did not plead the Release as 

12   an affirmative defense in its answer to the initial complaint.  No. 11‐

13   cv‐05523, Dkt. No. 38 (S.D.N.Y. June 29, 2011).  Nor did Lucky Brand 

14   raise the Release as a basis for dismissal when it moved for summary 

15   judgment.  No. 11‐cv‐05523, Dkt. No. 65 (S.D.N.Y. Jan. 23, 2012).  

16          Rather,  Lucky  Brand  moved  for  summary  judgment  on  the 

17   basis that Marcel’s claims were precluded by res judicata (specifically, 

18   claim preclusion) in light of the final disposition in the 2005 Action.  

19   The district court agreed, but, in Marcel I, we reversed.  Relying on 

20   TechnoMarine  SA  v.  Giftports,  Inc.,  758  F.3d  493  (2d  Cir.  2014),  we 

21   concluded that Marcel’s claims were not barred by res judicata because 

22   Marcel  alleged  infringements  that  occurred  subsequent  to  the 

23   judgment in the 2005 Action, claims which “could not possibly have 
     9                                                               No. 17‐0361

 1   been  sued  upon  in  the  previous  case.”    Marcel  I,  779  F.3d  at  108 

 2   (internal quotation marks omitted). 

 3          On remand, Marcel filed a second amended complaint.  Armed 

 4   with new counsel, Lucky Brand moved to dismiss, this time raising 

 5   as its only argument that the Release bars Marcel’s claims.  The district 

 6   court agreed and granted the motion, concluding that Marcel’s claims 

 7   “are plainly foreclosed by the Settlement Agreement” because each of 

 8   the claims relates to trademarks that “were registered prior to the 2003 

 9   Settlement  Agreement.”    App’x  247.    Specifically,  the  district  court 

10   concluded that “Section 8(e) . . . rests on the nature, not the timing, of 

11   the claim. . . .  The release provision on which Lucky Brand’s defense 

12   turns  thus  is  not  bound  by  temporal  parameters.”    App’x  248.   

13   Consequently,  the  district  court  concluded  that,  because  the 

14   settlement  agreement  released  claims  “in  any  way  relating”  to 

15   trademarks registered prior to the agreement, and the “Get Lucky” 

16   mark was registered prior to the agreement, Marcel had released its 

17   claims as to the “Lucky Brand” mark.  App’x 248–49. 

18          In arriving at its conclusion, the district court rejected Marcel’s 

19   argument  that  Lucky  Brand  was  precluded  by  res  judicata  from 

20   invoking the Release as a defense.  Acknowledging that res judicata 

21   encompasses  both  issue  and  claim  preclusion,  the  district  court 

22   concluded  that  “[i]ssue  preclusion  does  not  apply,  because  the 

23   applicability of the Settlement Agreement’s release provision was not 
     10                                                              No. 17‐0361

 1   actually  litigated  and  resolved  in  the  2005  Action,”  and  “[c]laim 

 2   preclusion  does  not  apply  because  Lucky  Brand  is  not  asserting  a 

 3   claim against Marcel.”  App’x 249.  Marcel appealed. 


 4                                        II. 

 5          “We review de novo a grant of a motion to dismiss pursuant to 

 6   Rule 12(b)(6), accepting the complaint’s factual allegations as true and 

 7   drawing  all  reasonable  inferences  in  the  plaintiff’s  favor.”    Brown 

 8   Media  Corp.  v.  K&L  Gates,  LLP,  854  F.3d  150,  156–57  (2d  Cir.  2017) 

 9   (internal quotation marks omitted); see also Ashcroft v. Iqbal, 556 U.S. 

10   662, 678 (2009); Twombly, 550 U.S. at 570.   

11          Marcel  argues  that  the  district  court  erred  in  concluding  that 

12   the  Release  bars  its  claims,  raising  three  principal  contentions: 

13   (i) Lucky Brand is precluded by res judicata from asserting its release 

14   defense; (ii) Lucky Brand waived its release defense; and (iii) Marcel’s 

15   claims  are  not  barred  by  the  terms  of  the  Release.    We  agree  with 

16   Marcel  that,  on  this  record,  res  judicata  bars  Lucky  Brand’s  release 

17   defense,  and  we  need  not  and  do  not  address  Marcel’s  other 

18   contentions.    Specifically,  we  conclude  that  the  doctrine  of  claim 

19   preclusion (or, more precisely, defense preclusion) may be applied in 

20   contexts such as this to bar the litigation of a party’s defense and that 

21   the district court erred in holding to the contrary.  We then conclude 

22   that this defense preclusion doctrine bars Lucky Brand from invoking 
     11                                                                   No. 17‐0361

 1   its  release  defense  in  this  action  and  thus  vacate  the  dismissal  of 

 2   Marcel’s claims and remand for further proceedings.   

 3                                           A. 

 4             In Marcel I, we identified the contours of res judicata (albeit in 

 5   the context of the assertion of claims and not defenses), and discussed 

 6   in detail the two doctrines that it encompasses:  claim preclusion and 

 7   issue  preclusion.    779  F.3d  at  107–08.    At  issue  here  is  claim 

 8   preclusion,3 a doctrine which, in the usual situation, bars a plaintiff 

 9   from relitigating claims against a defendant that it lost in a previous 

10   action against the same defendant and claims that the plaintiff could 

11   have  brought  in  that  earlier  action  but  did  not.    See  id.    Claim 

12   preclusion, applied in this manner, “serves the interest of society and 

13   litigants  in  assuring  the  finality  of  judgments,  [and]  also  fosters 

14   judicial  economy  and  protects  the  parties  from  vexatious  and 

15   expensive  litigation.”    Curtis  v.  Citibank,  N.A.,  226  F.3d  133,  138  (2d 

16   Cir. 2000).  The doctrine ensures these efficiency aims by “achieving 

17   finality  and  preventing  piecemeal  and  wasteful  litigation.”    N. 

18   Assurance  Co.  of  Am.  v.  Square  D  Co.,  201  F.3d  84,  89  (2d  Cir.  2000).  

19   Stated more broadly, claim preclusion ensures that “[w]hen a party is 

20   victorious, it [does] not have to defend that victory again.”  Id. 


            Lucky Brand can make no credible issue preclusion argument.  Whether the 
           3

     Release bars Marcel’s claims as to post‐settlement agreement infringement was in 
     no way “actually litigated and determined,” B & B Hardware, Inc. v. Hargis Indus., 
     Inc., 135 S. Ct. 1293, 1303 (2015), in the 2005 Action. 
     12                                                               No. 17‐0361

 1          A  party  seeking  to  invoke  claim  preclusion  must  generally 

 2   make three showings: (i) an earlier action resulted in an adjudication 

 3   on the merits; (ii) that earlier action involved the same counterparty 

 4   or  those  in  privity  with  them;  and  (iii) the  claim  sought  to  be 

 5   precluded was raised, or could have been raised, in that earlier action.  

 6   See Monahan v. N.Y.C. Dep’t of Corr., 214 F.3d 275, 285 (2d Cir. 2000).  

 7          Relying  on  these  elements  and  the  policies  supporting  claim 

 8   preclusion,  Marcel  argued  to  the  district  court  that  the  principle  of 

 9   claim preclusion bars Lucky Brand from asserting its release defense 

10   in the instant action.  The district court gave the argument short shrift.  

11   Rather than addressing the elements of claim preclusion, the district 

12   court  dismissed  Marcel’s  argument  for  a  threshold  reason:    the 

13   doctrine is simply not available here where Marcel seeks to preclude 

14   a  defense,  and  not  a  “claim.”    App’x  249.    Although  an 

15   understandable conclusion, given the predominant use of res judicata 

16   to preclude claims, we disagree with it, and conclude that the district 

17   court  overlooked  the  principle  that  defenses  are  also  subject  to 

18   preclusion under res judicata. 

19                                         B. 

20          For the past quarter of a century, we have assumed that claim 

21   preclusion may bar a litigation defense but we have not had a case in 

22   which  we  have  found  a  defense  to  be  so  precluded.    Our  most 

23   expansive decision on the issue is Clarke v. Frank, 960 F.2d 1146 (2d 
     13                                                                  No. 17‐0361

 1   Cir. 1992), which addressed an action to enforce a judgment entered 

 2   against  the  U.S.  Postal  Service  in  a  proceeding  at  the  Equal 

 3   Employment Opportunity Commission (EEOC).  The issue there was 

 4   whether  claim  preclusion  barred  the  Postal  Service  from  raising  a 

 5   damages  mitigation  defense  that  it  did  not  raise  at  the  EEOC.    We 

 6   identified  the  governing  principle  as  follows:  “[c]laim  preclusion 

 7   prevents a party from litigating any issue or defense that could have 

 8   been raised or decided in a previous suit, even if the issue or defense 

 9   was  not  actually  raised  or  decided.”    Clarke,  960  F.2d  at  1150 

10   (emphases added); see also Woods v. Dunlop Tire Corp., 972 F.2d 36, 38 

11   (2d Cir. 1992).  Although we ultimately concluded that the Post Office 

12   was  not  precluded  from  raising  the  mitigation  defense,  it  was  not 

13   because claim preclusion was not generally available to defenses, but 

14   because  one  of  the  elements  of  the  doctrine  went  unsatisfied:    the 

15   Postal Service could not have raised the mitigation defense during the 

16   EEOC proceedings.  See Clarke, 960 F.2d at 1151.   

17          Other  courts  in  our  circuit  have  relied  on  Clarke  to  subject 

18   litigation  defenses  to  claim  preclusion,  see,  e.g.,  Beckford  v.  Citibank, 

19   N.A., 2000 WL 1585684, at *3–4 (S.D.N.Y. Oct. 24, 2000); see also Atateks 

20   Foreign Trade Ltd. v. Dente, 2017 WL 4221085, at *3–4 (S.D.N.Y. Sept. 

21   22, 2017), but we have yet to further discuss the defense preclusion 
     14                                                                             No. 17‐0361

 1   doctrine or frame its parameters.  At the same time, we have never 

 2   cast doubt on it.4   

 3             We are therefore called on for the first time to address whether 

 4   a party can be barred by claim preclusion doctrine from prosecuting 

 5   a  litigation  defense  in  a  situation  in  which  it  is  outcome‐

 6   determinative.    Although  we  are  largely  unbound  by  precedential 

 7   authority,  we  are  not  without  assistance.    Specifically,  we  have 

 8   guidance on  this  question  from  claim  preclusion’s  sister  res  judicata 

 9   component, issue preclusion.5 

10             Issue  preclusion  was  historically  an  exceedingly  narrow 

11   doctrine, with two major limits to its reach: (i) it could only be applied 

12   by a defendant against a plaintiff to bar relitigation of an issue that 

13   had been actually litigated and lost by the plaintiff; and (ii) it could 



            We are aware of no authority unequivocally prohibiting defenses from being 
           4

     subject  to  the  principle  of  claim  preclusion.    Lucky  Brand,  in  essence 
     acknowledging this dearth of authority, depends almost entirely on language from 
     a  leading  treatise,  Br.  of  Appellees  at  38,  which  indicates  that  “[i]t  is  generally 
     assumed that the defendant may raise defenses in the second action that were not 
     raised in the first, even though they were equally available and relevant in both 
     actions.”    Wright  &  Miller,  18  Fed.  Prac.  &  Proc.  Juris.  §  4414  (3d  ed.  2018) 
     [hereinafter, “Wright & Miller”].  But, Wright & Miller speaks only of a “general 
     rule” that departs from the standard we identified in Clarke.  Id.  Moreover, Wright 
     &  Miller  acknowledges  that,  in  certain  circumstances,  “[d]efendant  preclusion 
     should be seriously considered,” and that perhaps the “best rule” would at times 
     allow for the preclusion of defenses that could have been previously asserted.  Id. 
          See Currier v. Virginia, 138 S. Ct. 2144, 2156 (2018) (“Historically, both claim 
           5

     and  issue  preclusion  have  sought  to  promot[e]  judicial  economy  by  preventing 
     needless litigation.” (internal quotation marks omitted)); see also Transaero, Inc. v. 
     La Fuerza Aerea Boliviana, 162 F.3d 724, 731 (2d Cir. 1998).   
     15                                                              No. 17‐0361

 1   only be applied where the parties in the two actions were the same.  

 2   See  Triplett  v.  Lowell,  297  U.S.  638,  642–44  (1936);  Bigelow  v.  Old 

 3   Dominion Copper Min. & Smelting Co., 225 U.S. 111, 127–28 (1912).  The 

 4   Supreme  Court  abandoned  the  latter  limitation,  known  as  the 

 5   “mutuality” principle, in Blonder‐Tongue Laboratories, Inc. v. University 

 6   of Illinois Foundation, 402 U.S. 313, 328–30 (1971), but Blonder‐Tongue 

 7   expressly left open whether a plaintiff may invoke issue preclusion, 

 8   id. at 329–30.  

 9          In Parklane Hosiery Co. v. Shore, 439 U.S. 322 (1979), the Court 

10   resolved that open question when it rejected any per se prohibition on 

11   a plaintiff’s use of issue preclusion.  There, a class of shareholders of 

12   the  Parklane  Hosiery  Company  alleged  that  the  company  issued  a 

13   materially  misleading  proxy  statement.    Trial  on  the  shareholders’ 

14   claims  followed  a  suit  brought  by  the  Securities  and  Exchange 

15   Commission against Parklane Hosiery, which had resulted in a ruling 

16   following a bench trial that the relevant proxy statement was in fact 

17   false and misleading.  The shareholders thereafter sought a ruling that 

18   Parklane Hosiery was collaterally estopped by issue preclusion from 

19   arguing that the relevant proxy statement was not false or misleading.  

20   The district court rejected the argument, purportedly on the basis that 

21   allowing  for  issue  preclusion  in  this  instance—where  the  earlier 

22   action  was  a  bench  trial—would  violate  the  company’s  Seventh 

23   Amendment right to a jury trial.  We reversed, 565 F.2d 815 (2d Cir. 
     16                                                                   No. 17‐0361

 1   1977), and the Supreme Court affirmed.  The Court split its analysis 

 2   in  two  parts,  first addressing  whether  issue  preclusion  can  be  used 

 3   offensively, and second, whether issue preclusion’s offensive use by 

 4   the  shareholders  would  run  afoul  of  Parklane  Hosiery’s  Seventh 

 5   Amendment rights.  Its conclusion on whether issue preclusion can 

 6   be used offensively is instructive here. 

 7          The  Court  noted  at  the  outset  that  there  generally  “is  no 

 8   intrinsic  difference  between  ‘offensive’  as  distinct  from  ‘defensive’ 

 9   issue  preclusion”  that  would  allow  for  preclusion  in  the  latter  but 

10   entirely  forbid  it  in  the  former.    Parklane,  439  U.S.  at  331  n.16.    It 

11   concluded that, at least under certain conditions, the doctrine of issue 

12   preclusion may be invoked by a plaintiff to estop a defendant from 

13   raising issues it lost in a previous proceeding.  See id. at 329–33. 

14          Although issue preclusion is different from claim preclusion in 

15   several important respects, we believe that an analysis similar to that 

16   of the Supreme Court’s in Parklane informs the assessment of defense 

17   preclusion.    We  do  not  think  the  principles  animating  the  claim 

18   preclusion  doctrine  disappear  when  that  which  is  sought  to  be 

19   precluded  is  a  defense.    Rather,  we  view  the  efficiency  concerns  as 

20   equally pressing when the matter subject to preclusion is a defense 

21   rather than a claim.  The following efficiencies are readily apparent.  

22   First,  defense  preclusion  incentivizes  defendants  to  litigate  all  their 

23   relevant  defenses  in  an  initial  action,  thereby  promoting  judicial 
     17                                                              No. 17‐0361

 1   efficiency  at  least  to  the  same  extent  as  does  precluding  claims.  

 2   Second, absent defense preclusion, plaintiffs might be hesitant to rely 

 3   on judicial victories for fear that a hidden defense will later emerge to 

 4   alter their judicially established rights.  Third, and relatedly, defense 

 5   preclusion prevents wasteful follow‐on actions that would not have 

 6   been filed had the defense been asserted (and maintained) at the first 

 7   opportunity.    As  with  the  preclusion  of  claims,  therefore,  defense 

 8   preclusion  ensures  that  “[w]hen  a  party  is  victorious,  it  [does]  not 

 9   have to defend that victory again.”  N. Assurance, 201 F.3d at 89. 

10          The  instant  case  is  an  apt  example  of  the  inefficiencies  in 

11   prohibiting  defense preclusion.    It  is  Lucky  Brand’s  contention  that 

12   the  Release  bars  any  claim  that  Lucky  Brand  infringed  on  Marcel’s 

13   “Get Lucky” mark, including those infringements that occurred after 

14   the  parties  executed  their  settlement  agreement.    Consequently, 

15   under Lucky Brand’s theory, the Release bars all of Marcel’s claims in 

16   the instant action.  It follows, then, that had Lucky Brand litigated and 

17   prevailed on its release defense in the 2005 Action, in which Marcel 

18   sought  relief  for  Lucky  Brand’s  post‐settlement  agreement 

19   infringement of the “Get Lucky” mark, the instant action would have 

20   been  avoided.    This  case  therefore  plainly  demonstrates  the 

21   inefficiencies  that  would  have  to  be  tolerated  were  we  to  prohibit 

22   defense preclusion.  Assuming arguendo that Lucky Brand is correct 

23   in its interpretation of the Release (a question we do not reach), the 
     18                                                                     No. 17‐0361

 1   court system will have been unnecessarily burdened with seven‐plus 

 2   years of litigation, involving 179 district court docket entries and two 

 3   appeals to this Court.  The entire endeavor would have been avoided, 

 4   however, had Lucky Brand successfully litigated and not cast aside 

 5   its release defense in the 2005 Action.   

 6             We  acknowledge,  however,  that  there  exist  distinctions 

 7   between preclusion as a shield by defendants and as a sword against 

 8   defendants.    Referencing  issue  preclusion,  the  Supreme  Court 

 9   acknowledged  as  much  in  Parklane,  leading  it  to  conclude  that 

10   “the[se] two situations should be treated differently.”  439 U.S. at 329. 

11   The  Court  identified  two  reasons  that  offensive  use  of  issue 

12   preclusion  should  be  more  circumscribed  than  its  defensive 

13   counterpart. See id. at 329–31.  First, offensive issue preclusion does 

14   not promote judicial efficiency to the same extent as does defensive 

15   issue preclusion.6  See id. at 329–30.  Second, in certain circumstances, 

16   the application of offensive preclusion might be unfair to defendants.  

17   See  id.  at  330–31  &  n.14–15  (providing  examples).    Acknowledging 

18   these concerns, the Parklane Court resolved as follows: 

19                   We  have  concluded  that  the  preferable 
20                   approach for dealing with these problems in 
21                   the federal courts is not to preclude the use 


           The Court opined, for example, that offensive issue preclusion might cause 
           6

     more litigation because potential plaintiffs will have every incentive to “wait and 
     see” how other plaintiffs fare against a defendant that that potential plaintiff wants 
     to sue.  Parklane, 439 U.S. at 330. 
     19                                                               No. 17‐0361

 1                of offensive collateral estoppel, but to grant 
 2                trial  courts  broad  discretion  to  determine 
 3                when it should be applied.  The general rule 
 4                should  be  that  in  cases  where  a  plaintiff 
 5                could easily have joined in the earlier action 
 6                or  where,  either  for  the  reasons  discussed 
 7                above or for other reasons, the application of 
 8                offensive  estoppel  would  be  unfair  to  a 
 9                defendant, a trial judge should not allow the 
10                use of offensive collateral estoppel.    

11   Id. at 331 (footnote omitted). 

12         Parklane’s assessment of offensive issue preclusion provides a 

13   helpful framework for resolving whether, and how, we should permit 

14   the use of claim preclusion principles to bar the litigation of defenses.  

15   We  acknowledge  that,  as  with  offensive  issue  preclusion,  certain 

16   applications of defense preclusion could be unfair to defendants.  The 

17   Court’s observations on this point in Parklane are enlightening: 

18                If,  for  example,  the  defendant  in  the  first 
19                action  was  forced  to  defend  in  an 
20                inconvenient  forum  and  therefore  was 
21                unable  to  engage  in  full  scale  discovery  or 
22                call  witnesses,  application  of  offensive 
23                collateral  estoppel  may  be  unwarranted.  
24                Indeed, differences in available procedures 
25                may sometimes justify not allowing a prior 
26                judgment  to  have  estoppel  effect  in  a 
27                subsequent  action  even  between  the  same 
28                parties,  or  where  defensive  estoppel  is 
29                asserted against a plaintiff who has litigated 
30                and  lost.    The  problem  of  unfairness  is 
31                particularly  acute  in  cases  of  offensive 
32                estoppel,  however,  because  the  defendant 
     20                                                                   No. 17‐0361

 1                 against whom estoppel is asserted typically 
 2                 will  not  have  chosen  the  forum  in  the  first 
 3                 action. 

 4   439 U.S. at 331 n.15. 

 5          Defense  preclusion  raises  a  number  of  similar  concerns.    It 

 6   might  be  unfair  to  bar  a  defendant  from  raising  a  defense  that  it 

 7   elected not to bring in an earlier action because that action was of a 

 8   significantly smaller scope, or the defense was somehow tangential to 

 9   the matter.  Put differently, it would be unfair to preclude a defense 

10   that  the  defendant  had  little  to  no  incentive  to  raise  in  the  earlier 

11   action.    Relatedly,  because  it  is  generally  not  a  defendant’s 

12   prerogative to be hauled into court, they should be given some room 

13   to make tactical choices to attempt to end the suit against them with 

14   as little cost as possible without facing the unforeseen consequences 

15   of  forever  abandoning  a  defense.    We  also  acknowledge  that  what 

16   constitutes a “defense” may not always be as clear as what constitutes 

17   a “claim,” and that a broad understanding of “defense” in this context 

18   risks  eliding  the  distinction  between  claim  and  issue  preclusion.  

19   Finally, the fairness of defense preclusion may depend on the nature 

20   of  the  action.    For  example,  there  will  hardly  ever  be  unfairness  in 

21   applying  defense  preclusion  to  bar  a  defendant  from  invoking 

22   defenses  that  could  have  been  asserted  in  a  previous  action  in  a 

23   subsequent action to enforce a judgment previously entered against 

24   it.  See Wright & Miller, supra note 4, § 4414; see also Clarke, 960 F.2d at 
     21                                                                              No. 17‐0361

 1   1150–51.    This  is  especially  true  here,  where  sophisticated  parties, 

 2   armed with able counsel, litigate claims and counterclaims for nearly 

 3   two decades.  In contrast, pro se civil defendants might not initially 

 4   mount  their  best  defense  and  we  should  be  wary  of  compounding 

 5   that misfortune in subsequent litigation on nearly identical issues as 

 6   to which they manage to muster a superior defense.7 

 7             The above examples, which are illustrative, and not exhaustive, 

 8   demonstrate  the  wide  array  of  fairness  considerations  potentially 

 9   implicated by defense preclusion.  Consistent with Parklane, however, 

10   we  “conclud[e]  that  the  preferable  approach  for  dealing  with  these 

11   problems in the federal courts is not to preclude the use of [defense 

12   preclusion],  but  to  grant  trial  courts  broad  discretion  to  determine 

13   when it should be applied.”  439 U.S. at 331.  District court discretion 

14   should  be  bound  by  the  twin  concerns  discussed  above:    judicial 

15   efficiency and fairness. 


           Although these concerns are significant, as in Parklane, they are insufficient to 
           7

     prohibit  defense  preclusion.    For  one,  we  already  have  rules,  such  as  our 
     compulsory  counterclaim  rules,  that  require  defendants  no  matter  how 
     sophisticated  to  bring  (or  lose)  certain  affirmative  claims  irrespective  of  their 
     strategic  inclinations.    See  Fed.  R.  Civ.  P.  13(a);  Critical‐Vac  Filtration  Corp.  v. 
     Minuteman  Int’l.,  Inc.,  233  F.3d  697,  699  (2d  Cir.  2000).    Further,  in  part  because 
     claim preclusion (unlike issue preclusion) only applies where the previous action 
     involved the same parties or those in privity with them, see Marcel I, 779 F.3d at 
     108,  a  defense  preclusion  issue  will  arise  in  a  limited  selection  of  cases.  
     Specifically, where (i) the plaintiff is for some reason, as here, itself not precluded 
     from bringing the second action against the same party (or those in privity with it) 
     even though the action surrounds related transactions or occurrences; and (ii) the 
     defendant could have litigated that defense in the earlier action. 
     22                                                                         No. 17‐0361

 1             In sum, we conclude that defense preclusion bars a party from 

 2   raising  a  defense  where:    (i)  a  previous  action  involved  an 

 3   adjudication on the merits; (ii) the previous action involved the same 

 4   parties  or  those  in  privity  with  them;  (iii)  the  defense  was  either 

 5   asserted or could have been asserted, in the prior action; and (iv) the 

 6   district  court,  in  its  discretion,  concludes  that  preclusion  of  the 

 7   defense  is  appropriate  because  efficiency  concerns  outweigh  any 

 8   unfairness to the party whose defense would be precluded.8   Cf. Ward 

 9   v. Harte, 794 F. Supp. 109, 118 (S.D.N.Y. 1992) (concluding “that the 

10   use of offensive collateral estoppel would not be unfair” where “the 

11   Court ha[d] before it the same parties who appeared” in a prior action, 

12   and  the  defendant  “was  represented  at  all  times  by  counsel,  which 

13   significantly  mitigates,  in  the  Court’s  view,  any  possible  unfairness 

14   towards  him”  and  observing  that,  under  these  circumstances, 

15   Parklane’s fairness “concerns are somewhat lessened”).  

16                                               C. 

17             The above stated factors are easily met here.  Lucky Brand does 

18   not (and cannot) dispute the first three, and it would have been an 

19   abuse of discretion for the district to have concluded anything other 

20   than that any unfairness to Lucky Brand is substantially outweighed 


           Although  we generally consider an application of claim preclusion to be a 
           8

     legal  question  that  we  review  de  novo,  see  Technomarine,  758  F.3d  at  498,  this 
     balancing element of the defense preclusion doctrine is best left to the discretion 
     of the district court. 
     23                                                                  No. 17‐0361

 1   by the efficiency concerns identified above.  Our review of the record 

 2   evinces no conceivable justification for Lucky Brand, a sophisticated 

 3   party engaged in litigation pertaining to its ability to use some of its 

 4   core trademarks, not to have fully litigated the release defense in the 

 5   2005 Action and Lucky Brand has not suggested one.9  It should be 

 6   the  rare  case  that  application  of  defense  preclusion  will  be  unfair 

 7   where  not  even  a  theoretical  explanation  for  the  omission  of  the 

 8   defense  in  the  earlier  action  is  apparent.    Lucky  Brand  cannot 

 9   seriously  contend  that  it  viewed  the  release  defense  as  a  minor  or 

10   tangential issue.  To the contrary, despite its failure to reintroduce the 

11   Release as a defense in the 2005 Action, it initially viewed the Release 

12   as a complete defense when it moved to dismiss the counterclaims in 

13   that action, see No. 05‐cv‐06757, Dkt. No. 44 at 13–15 (S.D.N.Y. Oct. 6, 

14   2005), before it decided to forego the defense at summary judgment.  

15   This is the same position it takes as to the scope of the Release in this 

16   action.    Relatedly,  a  release  defense  is  a  specifically  identified 

17   affirmative  defense  in  the  federal  rules,  see  Fed.  R.  Civ.  P.  8(c)(1), 

18   obviating any concern that application of claim preclusion here elides 

19   the line between claim and issue preclusion.  Finally, the nature of the 

20   instant  suit  makes  this  case  particularly  suitable  for  defense 

21   preclusion.  Marcel styled its complaint as one that effectively sought 


         Rather, it seems to us that the only explanation is Lucky Brand’s retention of 
           9

     new counsel. 
     24                                                                         No. 17‐0361

 1   to  enforce  the  judgment  entered  in  the  2005  Action.    And,  the 

 2   judgment‐enforcement  context  is  especially  deserving  of  a  defense 

 3   preclusion rule.10  Wright & Miller, supra note 3, § 4414 (the “simplest 

 4   rule of all is that direct enforcement of a judgment cannot be resisted 

 5   merely  by  raising  defenses  that  might  have  been  raised  before  the 

 6   judgment  was  entered”).    To  conclude  otherwise  would  allow 

 7   judgment‐debtors  wide  leeway  to  forgo  payment  while  they  assert 

 8   previously unasserted defenses to successive judgment enforcement 

 9   actions that they force their creditors to bring.  

10              Though  it  will  be  the  infrequent  case  that  a  defense  will  be 

11   precluded by the rule we describe, it is the proper resolution of the 

12   case before us.  On remand, Lucky Brand is barred from asserting the 

13   Release as a defense to Marcel’s infringement claims as set forth in the 

14   operative complaint. 




            Lucky Brand contends it would be “grossly unfair” to bar its release defense 
           10

     pursuant to res judicata in light of our conclusion in Marcel I that Marcel’s claims 
     are not barred by res judicata.  Br. of Appellees 39–40.  We disagree.  Precluding 
     Lucky  Brand’s  release  defense  leads  to  no  disparity  of  treatment  that  is  not 
     accountable to application of the traditional elements of the preclusion doctrine.  
     Marcel’s  claims  were  not  precluded  in  light  of  our  conclusion  that  those  claims 
     “could not possibly have been sued upon in the previous case.”  Marcel I, 779 F.3d 
     at 108 (internal quotation marks omitted).  In contrast, and as discussed, Lucky 
     Brand  could  have  fully  litigated  its  release  defense  in  the  2005  Action.  
     Consequently, though our rulings, when read together, mean that Marcel’s claims 
     are not barred by res judicata but that one of Lucky Brand’s defenses to those claims 
     is so precluded, there is no unfairness in that.  Both are traditional applications of 
     claim preclusion principles. 
    25                                                        No. 17‐0361

1                                    III. 

2         For the reasons stated above, we VACATE the judgment of the 

3   district  court  and  REMAND  for  proceedings  consistent  with  this 

4   opinion.